Name: Decision of the EEC-Iceland Joint Committee No 4/73 on Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-11-24

 Avis juridique important|21973D1124(02)Decision of the EEC-Iceland Joint Committee No 4/73 on Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 324 , 24/11/1973 P. 0006DECISION OF THE JOINT COMMITTEE No 4/73 on Protocol No 3 concerning the definition on the concept of 'originating products' and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972; Having regard to Protocol No 3 concerning the definition of 'originating products' and methods of administrative cooperation (hereafter referred to as 'Protocol No 3'), and in particular Article 28 thereof; Whereas it is necessary to adopt certain measures to adapt the provisions of Protocol No 3 to the requirements proper to specific goods or to certain modes of transport, HAS DECIDED: Article 1 'Originating products' within the meaning of Protocol No 3 which are postal consignments (including parcels) shall, provided that the consignments contain only originating products and the value does not exceed one thousand units of account per consignment, benefit from the provisions of the Agreement on import into the Community or Iceland on presentation of form EUR.2 (see specimen in the Annex to this Decision). Article 2 Form EUR.2 shall be completed by the exporter. It shall be made out in one of the languages in which the Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting State. If it is handwritten it must be completed in ink and in block letters. Form EUR.2 shall be composed of two parts, each part being 210 Ã  148 mm. The paper used shall be white paper dressed for writing not containing mechanical pulp and weighing not less than 64 g/m ². Form EUR.2 may be detached into two parts. The Member States of the Community and Iceland may reserve the right to print the forms themselves or may have them printed by printers they have approved. In addition, each part must bear the distinctive sign attributed to the approved printer and a serial number. Article 3 A form EUR.2 shall be completed for each postal consignment. After completing and signing the two parts of the form, the exporter shall, in the case of consignments by parcel post attach the two parts to the despatch note. In the case of consignments by letter post, the exporter shall attach Part 1 firmly to the consignment and insert Part 2 inside it. These provisions do not exempt exporters from complying with any other formalities required by customs or postal regulations. Article 4 1. The Community and Iceland shall admit as originating products benefiting from the provisions of the Agreement, without requiring the completion of a form EUR.2, goods sent as small packages to private persons provided such goods are not imported by way of trade and have been declared as fulfilling the conditions required for the application of these provisions and provided there is no doubt as to the accuracy of such declaration. 2. Importations not by way of trade shall be importations which are occasional and consist solely of goods for the personal use of the addressee or his family, it being evident from the nature and quantity of the goods that they have no commercial purpose. Furthermore, the total value of these goods must not exceed 60 units of account. Article 5 In order to ensure proper application of this Decision, the Member States of the Community and Iceland shall assist each other, through their respective Customs administrations, for the purpose of checking the authenticity and accuracy of exporters' declarations made on forms EUR.2. Article 6 Penalties shall be imposed on any person who completes a form or has a form completed which contains inaccurate information for the purpose of enabling goods to benefit from preferential treatment. Done at Brussels, 8 June 1973. For the Joint CommitteeThe ChairmanTh. ASGEIRSSON The SecretariesO. EGILSSON M. C. SAUT >TABLE>